DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/22 and 8/8/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,428,799 (respectively). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant invention are merely broader in scope and encompassed by the claims of the ‘799 patent. 
Instant Invention
Patent 11428799
1. An access system for a vehicle, the access system comprising: 
     
     a receiver configured to receive a signal transmitted from a portable access device to the vehicle; and 
     an access module configured to 
generate a differentiated signal based on the received signal, 
     up-sample the differentiated signal to generate a first up-sampled signal, 
     obtain or generate an expected signal, up-sample the expected signal to generate a second up-sampled signal, 
     cross-correlate the first up-sampled signal and the second up-sampled signal to generate a cross-correlation signal, 
     based on the cross-correlation signal, determine a phase difference between the first up-sampled signal and the second up-sampled signal, 
     determine a round trip time of the signal received by the receiver, and 
     permit access to the vehicle based on the round trip time.
1. A portable access device for an access system of a vehicle, the portable access device comprising: 
     a receiver configured to receive a signal transmitted from an access module of the vehicle to the portable access device; and 
    a control module configured to 
generate a differentiated signal based on the received signal, 
     up-sample the differentiated signal to generate a first up-sampled signal, 
     obtain or generate an expected signal, up-sample the expected signal to generate a second up-sampled signal, 
     cross-correlate the first up-sampled signal and the second up-sampled signal to generate a cross-correlation signal, 
     based on the cross-correlation signal, determine a phase difference between the first up-sampled signal and the second up-sampled signal, 
     determine a round trip time of the signal received by the receiver, and 
     either 
     transmit the round trip time to the vehicle to gain access to the vehicle based on the round trip time, or 
     determine at least one of a location or a distance between the portable access device and the vehicle and transmit at least one of the location or the distance to the vehicle to gain access to the vehicle.


Claims 2-9 of the instant invention have limitations that are verbatim to claims 2-9 of the ‘799 patent respectively. (Only difference being broader “access module” claimed instead of the “control module” recited in the ‘799 patent.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Elangovan” (US 9894492). 
Claim 1: Elangovan discloses an access system for a vehicle 104 (Fig. 1), the access system comprising: 
a receiver 106a-j configured to receive a signal transmitted from a portable access device 102 to the vehicle; and 
an access module 110 configured to 
generate a differentiated signal based on the received signal (Figs. 2-3), 
determine a round trip time of the signal received by the receiver (Figs. 2-3), and 
permit access to the vehicle based on the round trip time (see para. bridging cols. 6 and 7).
Elangovan fails to expressly teach the access module configured to up-sample the differentiated signal to generate a first up-sampled signal, obtain or generate an expected signal, up-sample the expected signal to generate a second up-sampled signal, cross-correlate the first up-sampled signal and the second up-sampled signal to generate a cross-correlation signal, based on the cross-correlation signal, determine a phase difference between the first up-sampled signal and the second up-sampled signal. 
However, Elangovan teaches “In particular, each of the antennas 106 can be configured to provide the signal strength information received from the mobile device 102 to the central module 110. In embodiments, the central module 110 can be configured to process the received information and identify a location of the mobile device 102 based on the received information, for example, using one or more of the methods shown in FIGS. 2-5, as discussed in more detail below. Based on the identified location, the central module 110 can be further configured to enable either a passive start operation of the PEPS system, if the mobile device 102 is located inside the vehicle cabin 108, or a passive entry operation of the PEPS system, if the mobile device 102 is located outside the vehicle cabin 108. For example, the central module 110 may enable the passive start operation by instructing the vehicle computing system, or a powertrain control module therein, to start the vehicle engine and may enable the passive entry operation by instructing the vehicle computing system, or a body control module therein, to unlock the vehicle doors.” (Col. 6, line 56 to col. 7, line 8.; see also, Figs. 2-3.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to configure Elangovan’s access module to up-sample the differentiated signal to generate a first up-sampled signal, obtain or generate an expected signal, up-sample the expected signal to generate a second up-sampled signal, cross-correlate the first up-sampled signal and the second up-sampled signal to generate a cross-correlation signal, based on the cross-correlation signal, determine a phase difference between the first up-sampled signal and the second up-sampled signal, in order to facilitate passive entry passive start operation. 
 
Claims 3 and 6:  Elangovan discloses the access system of claim 1, wherein the access module 110 is configured to: determine at least one of a location or a distance of the portable access device relative to the vehicle based on the round trip time; and permit access to the vehicle based on the at least one of the location or the distance (see Figs. 1-3, abstract and para. bridging cols. 6 and 7); 
wherein: the access module 110 is configured to obtain the expected signal; and the expected signal is (inherently) a predetermined signal obtained by the access module prior to receiving the received signal (see Figs. 1-3, abstract and para. bridging cols. 6 and 7).

Allowable Subject Matter
Claims 2, 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845